Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
Currently, claims 1-5, 7-19, 22-23 are pending in the instant application.  Claim 6 and 20-21 has been canceled, claims 2-4, 11, 14-19 are withdrawn and claims 22-23 have been added  This action is written in response to applicant’s correspondence submitted 05/09/2022. All the amendments and arguments have been thoroughly reviewed but were found insufficient to place the instantly examined claims in condition for allowance.  The following rejections are either newly presented, as necessitated by amendment, or are reiterated from the previous office action.    Any rejections not reiterated in this action have been withdrawn as necessitated by applicant’s amendments to the claims. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This action is Non-Final.

Claims 1, 5, 7-10, 12-13, and 22-23 are under examination with regard to the elected combination of CCNB2, NEK2, RRM2, TOP2A, and CENPE. 
New Grounds of Rejection
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-10, 12-13 and 23-24  are rejected under 35 U.S.C. 103 as being unpatentable over Gehrmann (US 2009/0311700 A1) in view of Sgroi (US 2013/0281502 A1), Kung (Mol. Cancer Therapeutics, 2014, 13(8): 2104-15) , Sparano (Breast Cancer Res Treat 2012, 134:751-757) and Shubbar (BMC Cancer, 2013, 13:1, pp 1-10).  This rejection was previously presented and has been rewritten to address the amendment to the claims. 
Gehrmann teaches prognosis of breast cancer patients based on measurement of expression level of marker genes in tumor samples of breast cancer patients (see para 1).  Gehrmann teaches determining the expression level of at least one gene in a tumor sample, comparison of expression level with a predetermined threshold level, and determining prognosis which encompasses estimation of likelihood of metastasis free survival over a predetermined period of time, including 5 years (see 14-16 and 22).  Gehrmann teaches marker genes include CCNB2, NEK2, RRM2, TOP2A, and CENPE (see table 1).  Gehrmann teaches overexpression is determined when the expression level of the gene is at least 2 fold or higher than a reference cell type which include muscle cells or non-cancerous breast tissue cells (comparing the measured mRNA expression from tumor sample with mRNA expression level of same gene in healthy, non-tumor sample ) (see para 39) (claim 9).  Gehrman teaches 5 marker genes are used (see para 50). Gehrman teaches obtaining node-negative breast cancer using tumor samples from breast cancer patients and expression was determined by Affymetrix HG-U133A array (see para 76 and 81) (hybridization using probe) (claims 5, 7-8) (node negative breast cancer, claim 13).  Additionally the probes and genes recited in table 1 have sequences designated as SEQ ID NO 3 and SEQ ID NO 5-8, as the probes and the genes recited in table 1 encompass a sequence that encompasses each of the SEQ ID Nos for the elected gene combination (claim 10).  Gehrmann further teaches ER positive breast cancer patient and ER negative breast cancer patient, thus including analysis of patients who are ESR1 positive or ESR1 negative (claim 12). Gehrmann teaches analysis of tumors that develop distant metastasis within five years versus those that are disease free by analysis of high or low expression (see para 92).   Gehrmann teaches determining prognosis and 5 year survival based on high and low expression.  Gehrmann does not teach assigning treatment with a hormone therapy to a patient that has a likihood of relapse-free 5 year survival or teach assigning treatment with a chemotherapy to a patient that has a less than 70% likihood to relapse free survival.  Gehrmann does not teach specific expression levels of NEK2, RRM2, TOP2A, CENPE, and CCNB2. 
Sgori teaches gene expression levels are useful for providing prognostic determinations and predictive determinations, such as responsiveness to a course of treatment (see para 16).  Sgori teaches gene expression levels of NEK2 and RRM2. Sgori further teaches gene expression analysis of five molecular grade genes which include NEK and RRM2 as well as ERBB2 and ESR, PGR (see para 99).    Sgori teaches identification of subject for benefit from a switch in endocrine therapy (see para 21 and para 83). Sgori teaches determining prognosis of a patient by expression levels and then selecting a treatment for a patient within the gene expression (see para 78).  Sgori teaches high risk (high expression) and low risk (low expression) (see para 81). Sgori teaches identifying patients for treatment and further teaches treating subjects with endocrine therapy (see para 20 and 21)
Kung teaches CENPE expression is elevated in breast cancer.  Kung teaches increased expression of CENPE is strongly negatively correlated with disease specific survival (see pg. 2106, last paragraph). 
Sparano et al. teaches TOP2A expression is detected in breast cancer.  Sparano teaches TOP2 increased expression is significantly associated with recurrence and associated with significantly higher relapse rates at 5 years (see page 755, last column cont’d to page 756). Sparano teaches analysis of ESR1, PgR and ERBB2 and teaches  ESR1 and PGR positive samples were analyzed (see pg. 752, 2nd paragraph) (claim 22).  Sparano teaches analysis of increased TOP2A expression is useful for indicating the benefit of adding chemotherapy (see pg. 751, 1st column).
Shubbar teaches CCNB2 expression can stratify breast cancer patients in a high risk group and is a prognostic marker for unfavorable patient prognosis (see pg. 8, 2nd column).  Shubbar teaches accuracy of patient prognosis may be improved by measuring CCNB2 expression in breast cancer (see pg. 8, 1st column).  Shubbar teaches elevated expression of CCNB2 is associated with shorter disease specific survival (see figure 2). Shubbar further teaches mRNA expression of CCNB2 is consistent with protein expression level in breast cancer (see figure 5).  Shubar teaches patients ER/PR status and HER2 status which includes a subset of patients that were ER/PR and HER2 positive (see table 1) (claim 22-23)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to improve the method of detecting expression of CCNB2, NEK2, RRM2, TOP2A, and CENPE and identifying prognosis of breast cancer as taught by Gehrmann to include further identifying treatment and administer treatment, including endocrine therapy or chemotherapy as taught by Sgori.  The ordinary artisan would have been motivated to improve the method of identifying prognosis of breast cancer by expression of CCNB2, NEK2, RRM2, TOP2A, and CENPE, to stratify patients using a 5 gene set because Gehrman suggests a 5 gene analysis and Sgori uses 5 genes to identify prognosis of breast cancer patient.  Because Sgori teaches expression of NEK2 and RRM2, Kung teaches increased expression of CENPE, Shubbar teaches increased expression of CCNB2, and Sparano teaches increased expression of TOP2A in breast cancer with high risk breast cancer subjects, it would have been obvious to further determine the median expression of the five genes with the predictable result of increased expression being associated with high risk breast cancer and likelihood of relapse as the art teaches each of the genes are increased in breast cancer and associated with poorer outcomes.  The ordinary artisan would have been motivated to determine the median expression level of CENPE, TOP2A, CCNB2, NEK2, and RRM2 and have a reasonable expectation of success that increased median expression of the genes would be associated with high risk and likelihood of relapse free 5 year survival to stratify patients as taught by Gehrman, Sgori,, Sparanoa, Kung, and Shubbar.   Additionally the ordinary artisan would have been motivated to improve the method of Gehrman and further include assigning treatment, including endocrine therapy for patients with patient has likelihood of relapse free 5 year survival and further treat patients with likelihood of relapse free 5 year survival with endocrine therapy because both Sgori and Gehrmann teach gene expression analysis in breast cancer patients along with disease free survival in breast cancer patients.  Additionally the ordinary artisan would have been motivated to include chemotherapy treatment in patients with increased expression of CENPE, TOP2A, CCNB2, NEK2, and RRM2 because Sparano teaches chemotherapy treatment in patients with increased risk of recurrence and Sgori, Sparano, Kung, and Shubbar teach increased expression of CENPE, TOP2A, CCNB2, NEK2, and RRM2 and risk of recurrence and it was known in the art to treat breast cancer patients with risk of recurrence with chemotherapy.  The ordinary artisan would have had a reasonable expectation of success that the use of assigning treatment after gene expression analysis and identifying patients with disease free survival as taught by Sgori and include analysis of patients that were ESR1, PGR and ERBB2 positive as taught by Shubbar and was routine in the art to determine for breast cancer diagnosis could be used with the method of Gehrmann. Furthermore the ordinary artisan would have had a reasonable expectation of success of treating subjects with increased expression of CENPE, TOP2A, CCNB2, NEK2, and RRM2 with chemotherapy as the art demonstrates that of CENPE, TOP2A, CCNB2, NEK2, and RRM2 is increased in high risk recurrent breast cancer and the art teaches administering chemotherapy to patients with high risk recurrent breast cancer and administering endocrine therapy to low risk or patients with low expression. 

Because both Gehrmann and Sgori teach gene expression analysis for stratifying patients for disease free survival and prognosis of breast cancer and Sgori, Sparano, Kung, and Shubbar teach expression of CENPE, TOP2A, CCNB2, NEK2, and RRM2 in breast cancer patients and stratifying patients as 5 year recurrence rate, it would have been obvious to one skilled in the art to include the additional step of assigning treatment, specifically endocrine therapy for patients that have likelihood of relapse free 5 year survival as taught by Sgori  or chemotherapy for patients have likelihood of relapse as taught by Sparano in the method of Gehrmann, in order to achieve the predictable result of determining median expression level, stratifying patients and assigning and treating breast cancer patients with a hormone therapy to patients that have a likelihood of relapse free 5 year survival of over 70% or with chemotherapy in patients that are less likely to have a relapse free 5 year survival. 
Response to Arguments
The response traverses the rejection on pages 7-9 of the remarks mailed 05/09/2022.  The response asserts that the cited references alone or in combination does not provide motivation to arrive at the claimed method of assigning treatment by measuring mRNA expression level of a set of genes consisting of CCNB2, NEK2, RRM2, TOP2 and CENPE. The response asserts that Gehrmann teach 100 marker genes in Table 1 and 182 marker genes in Table 2.  The response asserts that Gehrmann fails to provide any guidance as to how to select marker genes from Table 1 and 2.  The response addresses the number of different possible combination of 5 marker genes from table 1 and table 2 of Gehrmann.  The response asserts that finite means small or easily traverses and Gehrmann do not present a small and easily traversed number of options. The response asserts that a disclosure of millions of gene combinations does not render obvious a claim to five genes when that disclosure indicates a preference leading away from the claimed genes.  This response has been reviewed but not found persuasive.  There is no teaching or leading away from the claimed genes in the teaching of Gehrmann. Additionally at the time of the invention there is a finite number of identified, predictable potential solutions with known potential solutions with a reasonable expectation of success.  The term finite means having a definite limit, in the instant case there is definite limit as Gehrman teaches genes only in table 1 and table 2.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp, if this leads to the anticipated success it is likely that product was not of innovation but of ordinary skill and common sense.  While the response argues that finite means small, the requirement is a finite number of identified predictable solutions and reasonable expectation of those of ordinary skill in the art, which is disclosed by Gehrmann and further taught by Sgori.  It would be obvious based on the teaching of Gehrmann to include 5 gene analysis to determine predictable association of breast cancer survival, determining the association of a gene to survival rate given the genes provided by Gehrmann would have a reasonable expectation of success of identifying five genes associated with breast cancer survival because both Gehrmann and Sgori teaches five gene association with breast cancer survival. There is a finite number of identified predictable solutions for determining a five gene combination for  associated with breast cancer survival as taught by Gehrmann, while the finite number might be large it is a definite quantity that is not endless and there is an identified predictable solution for identifying the five genes and expression in breast cancer tumors as taught by the prior art coupled with the knowledge of the ordinary artisan for gene expression analysis and breast cancer survival association.
The response asserts that the real question is whether the skilled artisan would have plucked these references out of the sea of prior art and combined them with Gehrmann.  The response asserts that in the absence of teaching of the instant application, one skilled in the art would not have any reason or motivation to specifically pluck the Sgori, Kung, Sparano, and Shubbar references out of the sea of prior art and combined them with Gehrmann to just show the expression levels of CENPE, TOP2A, CCNB2, NEK2, and RRM2 a specific combination of 5 genes that cannot be arrived at by the skilled artisan in view of Gehrmann.  This response has been reviewed but not found persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case Sgori, Kung, Sparano and Shubbar are not pluck out of a sea of prior art, each of the references are related to gene expression analysis in breast cancer patients, as such the references are related to Gehrmann and the rejection is based on the knowledge of the ordinary artisan at the time the claimed invention as made, the state of the prior art and the teachings of the relevant prior art, as taught by Gehrmann, Sgori, Kung, Sparano, and Shubbar.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is a successful result that would have been predictable to one of ordinary skill in the art, determining gene expression levels in breast cancer patients to determine survival and treatment was well known and predictable in the art as demonstrated by Gehrman, Sgori, Kung, Sparano and Shubbar.  As such the combination of prior art references and the combination of elements results in a reasonable expectation of success of the association of the claimed 5 gene set expression with breast cancer survival as taught by Gehrman, Sgori, Kung, Sparano and Shubbar.

 The response further asserts that Sgori does not teach stratifying patients into low or high expression group based on median mRNA expression of a set of genes CCNB2, NEK2, RRM2, TOP2 and CENPE in the tumor sample compared to the median mRNA expression of the same set of genes in a non-tumor sample. The response further asserts that Sgori teaches expression level of five genes can be used to determine the switch of endocrine therapy is not a reasonable expectation of success that the expression level of the specification combination of  CCNB2, NEK2, RRM2, TOP2 and CENPE can be used to determine treatment to breast cancer patients. This response was previously presented and was addressed in the last office action and reiterated.  Sgori teaches assigning hormone therapy and carrying out treatment with hormone therapy.  Specifically, Sgori teaches the determination of gene expression levels in breast cancer tumor cells are correlated with a beneficial switch in anti-breast cancer chemotherapy or endocrine therapy.  Sgori teaches the expression levels provide prognostic information, such as cancer recurrence, and predictive information such as responsiveness to certain therapies (see para 10).  Sgori teaches classifying subjects to endocrine therapy and treating (see para 11).  While Sgori teaches expression of HoxB13, Sgori further teaches analysis of additional genes including NEK2 and RRM2 (see para 14-15). Therefore Sgori teaches stratifying patients, assigning treatment and treating subject by analysis of NEK2 and RRM2 expression.  Furthermore, the additional references addressed above demonstrate that CCNB2, NEK2, RRM2, TOP2 and CENPE are all increased in breast cancer recurrence risk and as such the combination of Gehrmann in view of Sgori, Sparano, Kung, and Shubbar render obvious the claimed invention as Gehrmann teaches determined expression analysis of subjects with breast cancer to determine prognosis, Sgori teaches expression analysis of subjects with breast cancer to determine recurrence and treatment response and Sparano, Kung, and Shubbar demonstrate that teach of the genes are increased in breast cancer and associated with risk of recurrence within 5 years.  As such the ordinary artisan based on the teaching of Gehrmann would determine median expression of a gene set and would have a reasonable expectation of success that increased expression of CCNB2, NEK2, RRM2, TOP2 and CENPE would result in increased risk of breast cancer recurrence and include treatment with chemotherapy, as taught by Sparano. Furthermore it is noted that applicant performed data mining to come to the conclusion of the different combination of genes, including the five gene set, which comprised 2396 genes with 3658 genes and data mining to determine the genes association with breast cancer is predictable as evidence by numerous prior art references including those cited by applicant,  Curtis (2012, cited on IDS), Gyorfy (2010, cited on IDS), and Mihaly (2013, cited on IDS). 
The response asserts that none of the cited references teach or suggest that the patient is ESR1 positive or PGR positive and ERBB2 positive as recited in claim 22 or ESR1, PGR and ERBB2 positive as recited in claim 23.  This response has been reviewed but not found persuasive.  Sgori teaches analysis and determination of ESR1, PGR and ERBB2 positive patients (see table 1) and suggests analysis of patients with any or all these.
	



Conclusion
No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAE L BAUSCH whose telephone number is (571)272-2912.  The examiner can normally be reached on M-F 11am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAE L BAUSCH/Primary Examiner, Art Unit 1634